COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                NO. 2-08-465-CV


REZA VAFAIYAN                                                          APPELLANT

                                         V.

WICHITA COUNTY                                                           APPELLEE

                                     ------------

            FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      Appellant Reza Vafaiyan, pro se, appeals the trial court’s judgment in

favor of Appellee Wichita County for recovery of delinquent property taxes and

for foreclosure of tax liens against real property. In two issues, Vafaiyan argues

that the trial court committed reversible error by failing to notify him of the final

hearing in the case and that Wichita County conspired with the State of Texas




      1
          … See Tex. R. App. P. 47.4.
to discriminate against and deprive him of his interest in the real property the

subject of the suit. We will affirm.

      Wichita County and other taxing districts sued Pertex Interprises, Inc.,

two other individuals, and any unknown owners for the recovery of delinquent

taxes, penalties, and interest due on four pieces of real property located in

Wichita County. It sought personal liability against the owners and foreclosure

of the tax liens on each property to satisfy the amounts secured by the liens.

      Vafaiyan, who is the sole shareholder and president of Pertex according

to a filing in the case, filed a general denial on behalf of Pertex.2 Trial was to

the bench; Vafaiyan was not present at the trial.

      The trial court ultimately signed a corrected judgment awarding Wichita

County $5,189.22, assessing personal liability against the defendants, and

foreclosing the tax liens on four pieces of property.

      Vafaiyan filed a “Motion to Set Aside The Default Judgment,” contending

that the suit should be dismissed because delinquent taxes owed on two

properties had been paid in full. The trial court denied the motion, and Vafaiyan

filed a request for findings of fact and conclusions of law.      The trial court

signed findings and conclusions, including findings that the four properties



      2
        … Vafaiyan is an inmate incarcerated in the Clements Unit of the
Institutional Division of the Texas Department of Criminal Justice.

                                        2
included in the judgment did not include the two properties that Vafaiyan had

claimed were paid in full. This appeal followed.

      In his first issue, Vafaiyan argues that the trial court erred by failing to

notify him of the August 14, 2008 trial. He contends that notice was provided

to an attorney and guardian ad litem who represented the defendants cited by

publication, but that he never hired that attorney to represent him or Pertex.

Vafaiyan also seems to argue that the trial court erred by not issuing a bench

warrant.

      Vafaiyan acknowledged in his motion to set aside the judgment that he

received notice of the August 14, 2008 trial. And although he additionally

stated in the motion that he had requested a bench warrant, the record contains

no such request. Accordingly, we overrule Vafaiyan’s first issue. See Quorum

Int’l v. Tarrant Appraisal Dist., 114 S.W.3d 568, 572 (Tex. App.—Fort Worth

2003, pet. denied) (reasoning that appellate court is bound to determine the

case on the record as filed and cannot look outside the record to discover

relevant facts); Shelton v. Standard Fire Ins. Co., 816 S.W.2d 552, 553 (Tex.

App.—Fort Worth 1991, no writ) (noting that appellant has the burden to bring

up record on appeal showing error that would require reversal).

      In his second issue, Vafaiyan argues that Wichita County conspired with

the State to discriminate against him, thereby depriving him of his property

interest in the properties the subject of the suit. In support of this argument,

                                        3
he contends that it takes several years for a property owner to be delinquent

on his or her taxes before a taxing district will seek to foreclose on a tax lien.

Vafaiyan also seems to argue that Wichita County’s suit to recover delinquent

taxes was time barred.

      There is nothing in the record that supports Vafaiyan’s argument that

Wichita County conspired with the State to discriminate against him. Further,

the tax code permitted Wichita County to file suit to collect the delinquent

taxes “[a]t any time after its tax on [the] property bec[ame] delinquent.” Tex.

Tax Code Ann. § 33.41(a) (Vernon 2008) (emphasis added). The tax code also

provides that a suit may not be filed to collect a tax on real property that has

been delinquent for more than twenty years. Id. § 33.05(a)(2); see City of

Houston v. Seals, No. 01-91-00995-CV, 1992 WL 211444, at *3 (Tex.

App.—Houston [1st Dist.] Aug. 31, 1992, no writ) (observing that the

limitations period for property tax suits is twenty years). Here, the judgment

awards Wichita County delinquent tax amounts for the tax years 2004 through

2007. Wichita County filed its original petition in 2006. Because 2006 is

within twenty years of 2004, the suit was not time barred.          We overrule

Vafaiyan’s second issue and affirm the trial court’s judgment.


                                                  PER CURIAM

PANEL: MEIER, DAUPHINOT, and GARDNER, JJ.

DELIVERED: August 6, 2009


                                        4